COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-183-CV
 
IN RE TARRANT COUNTY                                                                        
RELATOR
REHABILITATION HOSPITAL
D/B/A CITY VIEW HEALTHSOUTH
REHABILITATION HOSPITAL
 
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION(1)
----------
       
We have considered relator's "Unopposed Motion To Dismiss Original
Proceeding."  It is the court's opinion that the motion should be
granted; therefore, we dismiss this original proceeding.
       
Relator shall pay all costs of this original proceeding, for which let execution
issue.
 
                                                                       
PER CURIAM
 
PANEL B: WALKER, DAY, and LIVINGSTON, JJ.
DELIVERED: June 23, 2003

1.  See Tex. R. App. P. 47.4.